TEXTO COMPLETO DE LA SENTENCIA
I
Se nos solicita que revisemos una sentencia dictada el 12 de septiembre de 1994, archivada en autos copia de la notificación el día 28 del mismo mes y año; enmendada nunc pro tune el día 21 de julio de 1995, por el Tribunal de Primera Instancia, Sala de Carolina, notificada y archivada en autos esta última el día 2 de agosto de 1995.
Mediante la primera se declaró con lugar la demanda de divorcio y se decretó roto y disuelto el matrimonio por la causal de adulterio. Por medio de la sentencia enmendada nunc pro tune, el Tribunal reconoció como hecho adicional el que las partes estuvieron separadas de forma continua e ininterrumpida desde el 5 de octubre de 1991.
El apelante señala en su alegato la comisión de los siguientes errores:

"1. Erró el Tribunal de Instancia al declarar sin lugar la reconvención planteada por el demandado-apelante y no declarar roto y disuelto el matrimonio entre las partes por la causal de separación.


2. Erró el Honorable Tribunal al establecer como hecho probado en la sentencia que el testimonio de la parte demandante en síntesis configuró la causal de adulterio y en base a esa determinación declarar con lugar la demanda por la citada causal."

No le asiste la razón al apelante. Veamos:
Exponemos a continuación un breve resumen de los hechos materiales y procesales del caso, según *542surge del expediente y fueron estipulados.
II
El día 11 de abril de 1980 las partes contrajeron matrimonio. Durante dicho matrimonio procrearon tres hijas, todas menores de edad. El día 5 de octubre de 1991 las partes se separaron. El demandado-apelante abandona el domicilio conyugal. Desde esa fecha las partes no han vuelto a convivir.
El 21 de octubre de 1993, la parte demandante-apelada presenta una demanda donde alega, entre otras cosas, que la parte demandada vive en público concubinato con la señora Andrea Hatckin y además, trata de forma cruel e inhumana, de hecho y de palabra, a la parte demandante, lo que ha dado lugar a que la demandante haya sufrido moral y mentalmente, quedando destruidos en su totalidad los fines legítimos del matrimonio. Por otra parte, solicita al tribunal que declare disuelto el vínculo matrimonial existente entre ellos por la causal de adulterio y trato cruel. Solicita a su vez la custodia de sus hijas.
El 17 de noviembre de 1993, el demandado-apelante, ante el desconocimiento de la demanda radicada por la demandante, radica ante la Sala Superior de Carolina, una demanda de divorcio por la causal de separación. El 4 de enero de 1994 la demandante-apelada es emplazada. El demandado-apelante radica el 14 de enero de 1994, una moción desistiendo sin perjuicio de la demanda en dicho caso.
El 13 de enero de 1994, el demandado recibe citación para la vista de conciliación en el caso radicado por la apelada, a ser celebrada el 20 de enero de dicho año. El día 20 de enero de 1994, la parte demandada radica su contestación a la demanda conjuntamente con una reconvención contra la demandante por la causal de separación. La apelada contesta dicha reconvención el 11 de marzo de 1994, en la cual acepta la separación ininterrumpida por más de dos años.
El día 24 de marzo de 1994, y como consecuencia de lo anterior, el demandado radica una réplica donde solicita que se dicte sentencia a su favor en la reconvención sin entrar a discutir las alegaciones de la demanda, por haberse aceptado la separación por ambas partes.
Se celebra la vista en su fondo el día 9 de junio de 1994. La parte demandante presenta prueba testifical de la propia señora Pagán Martínez. Su testimonio consiste en destacar que habían adquirido bienes gananciales; que permanecieron separados de forma ininterrumpida y continua desde el 5 de octubre de 1991; añade que lo que motiva la ruptura del matrimonio es, que su esposo está enamorado de una compañera de trabajo; expresa que era víctima de agresiones verbales y maltrató de palabra por su esposo. Que recibe llamadas anónimas, mediante las cuales se le informa que su esposo "andaba con otra". Añade que cuando estaba en el hospital durante el parto de su última hija, llama a su residencia y el teléfono permanecía ocupado. Luego corrobora, mediante la factura del teléfono, que se había llamado ese día, a Nueva York, lugar donde residía la señora Andrea Hatckin. Se manifesta en relación a la admisión hecha por el señor Lozano López a ella aceptándole que convivía con la alegada compañera de trabajo. 
El 12 de septiembre de 1994 se dicta sentencia declarando con lugar la demanda por adulterio y sin lugar la reconvención por separación. Dicha sentencia fue notificada a las partes y archivada en autos copia de dicha notificación, el 28 de septiembre de 1994.
El 13 de octubre de 1994, el demandado radica una moción solicitando reconsideración de la sentencia dictada y que se hiciera determinación de hechos adicional en cuanto a que las partes estuvieron separadas desde el día 5 de octubre de 1991. El tribunal concede quince (15) días a la parte demandante para que sometiera su oposición. El 21 de julio de 1995, el tribunal dicta resolución declarando sin lugar la reconsideración planteada por el demandado, y se notifica la misma el 2 de agosto de 1995. El mismo día 21 de julio de 1995, el tribunal dicta una sentencia nunc pro tune, donde establece como hecho probado que las partes estuvieron separadas desde el 5 de octubre de 1991, la cual fue notificada a las partes el 3 de agosto de 1995.
El 8 de septiembre de 1995, la parte demandada-apelante presenta su escrito en apelación, donde solicita la revisión de la sentencia antes mencionada, que desestima la reconvención por la causal de *543separación y declara con lugar la demanda por adulterio.
La parte demandante presenta escrito en Oposición a Recurso de Apelación y Petición de Desestimación el día 9 de octubre de 1995, donde plantea, entre otras cosas, la falta de jurisdicción de este Tribunal por haber transcurrido el tiempo establecido por ley para radicar una apelación.
ni
El Reglamento del Tribunal de Circuito de Apelaciones que entró en vigor el 3 de febrero de 1995, que es el aplicable al caso de autos, expone en su Regla 16:

"Alegatos en apelación


(A) El apelante someterá al Tribunal su alegato, el cual deberá cumplir con las disposiciones de la Regla 31, dentro de los treinta (30) días a partir del perfeccionamiento del recurso mediante el recibo de los autos originales y la exposición narrativa de la prueba o la transcripción de evidencia, según sea el caso."

La Regla 53.1 de las de Procedimiento Civil del 1979, 32 L.P.R.A. Ap. Ill R. 53.1 (1983), vigente en la fecha en que se radicó el presente recurso, establece el procedimiento para interponer una apelación:
"(A) La apelación se formalizará presentando un escrito de apelación en la secretaría de la sección del tribunal que entendió en el caso y copia del mismo en la secretaría del tribunal de apelación, dentro de los treinta días siguientes al archivo en autos de la notificación de la sentencia." (subrayado nuestro).
La Regla 33 (c) del citado Reglamento de este Tribunal añade:

"Plazos para presentar escritos; prórrogas


(C) No se aceptarán escritos; prórrogas fuera de término, a menos que el panel que considera el caso disponga otra cosa, cuando medien circunstancias excepcionales. En caso de términos jurisdiccionales, no se concederá prórroga."

Al planteamiento de la parte apelada no le asiste la razón. En el caso de autos se solicita la revisión de una Sentencia Enmendada nunc pro tune, el día 21 de julio de 1995 y notificada el 3 de agosto de dicho año. El recurso de apelación fue presentado el 8 de septiembre de 1995. El término, que vencía el sábado, 2 de septiembre, quedó prorrogado debido al paso del Huracán Luis, hasta el próximo día laborable, que fue el 8 de septiembre de 1995, por lo que el Tribunal de Circuito de Apelaciones tiene jurisdicción para entender en este caso.
IV
Por estar relacionados los señalamientos de error planteados por la parte apelante, procederemos a discutirlos conjuntamente.
El Código Civil, artículo 66 (31 LPRA 221), define la institución del matrimonio como sigue:

"El matrimonio es una institución; civilmente procede de un contrato civil en virtud del cual un hombre y una mujer se obligan mutuamente a ser esposo y esposa, y a cumplir el uno para con el otro los deberes que la ley les impone. Será válido solamente cuando se celebre y solemnice con arreglo a las prescripciones de aquélla, y sólo podrá disolverse antes de la muerte de los dos cónyuges, en los casos expresamente provistos en este título."

El matrimonio es la unión legal de un hombre y una mujer para crear una plena comunidad de vida y existencia. Es la base de la familia y de la vida social y, por lo tanto, constituye el eje central de nuestra sociedad; una institución fundamental,  de política e interés público por o que corresponde a la Asamblea Legislativa el poder de reglamentar la institución del matrimonio, su celebración, su régimen y disolución. 
*544El Código Civil establece los derechos y obligaciones que emanan del vínculo matrimonial. Entre ellos:

"Los cónyuges están obligados a vivir juntos, guardarse fidelidad y socorrerse mutuamente". 

A pesar de que el interés público presupone la estabilidad y permanencia, no impide que el matrimonio sea indisoluble y así lo ha reconocido tanto la Rama Legislativa al señalar causas específicas de divorcio,  como la judicial mediante su requerida intervención.
En el caso ante nuestra consideración la parte demandante-apelada es quien solicita el divorcio a su favor, exponiendo la causal de adulterio, ya que es la parte agraviada, quien no ha dado motivos para el divorcio. El demandado-apelante, por otro lado, plantea mediante reconvención, que la verdadera causa para el divorcio lo es la separación. Veamos.
El divorcio bajo la causal de Separación
Entre las causales de divorcio enumeradas en el artículo 96 del Código Civil, supra, se encuentra:

"(9) la separación de ambos cónyuges por un período de tiempo sin interrupción de más de dos (2) años; disponiéndose que, probado satisfactoriamente la separación por el expresado tiempo de más de dos (2) años, al dictarse sentencia no se considerará a ninguno de los cónyuges inocente ni culpable. Para los efectos de la see. 2411 de este título, se considerará ambos cónyuges como inocentes.


Se considera como causal de divorcio, la separación, en los casos donde los cónyuges han permanecido "separados" por más de dos años ininterrumpidamente. Tienen que estar presentes los siguientes elementos: separación de hecho, por más de dos años e ininterrumpidamente. En esta causal no se determinará la inocencia de ninguno de los cónyuges envueltos."

En Cosme v. Marchand, supra, el Honorable Tribunal expresó:

"Al interpretar la causal de separación como fundamento para el divorcio, se ha sostenido que -el elemento esencial que hay que considerar es si el marido y la mujer han estado separados el uno del otro, y con esa intención específica, por el término prescrito por ley. Es necesario que cesen su vida 'conyugal con la intención de interrumpir la vida en común. A esos efectos añadió: La separación como causal de divorcio sólo se configura cuando las partes deciden vivir separados con esa intención. La separación ha de ser pública y notoria."

Por otro lado, Núñez v. López, 62 DPR 567 (1943), señaló: "La separación que da derecho al divorcio no es, como lo es el abandono, adulterio, o trato cruel, el acto personal, individual y exclusivo de uno de los cónyuges. El estatuto asume que las partes han vivido separadas como consecuencia del mutuo propósito de hacerlo así".
En el caso que nos ocupa, la separación entre ambos cónyuges fue una de hecho. El señor Lozano López y la señora Pagán Martínez estuvieron separados por más de dos años; término establecido por ley. Bajo este fundamento el señor Lozano López entabló su demanda original y luego la reconvención. Las partes envueltas no decidieron vivir separadas con esa intención, ya que la separación fue la consecuencia del acto culposo del demandante. El señor Lozano López se fue a vivir en público concubinato con una mujer, desvirtuando así la institución marital existente entre ellos. El elemento esencial de que ambas partes han decidido vivir separadas con esa intención, en este caso, no esta presente.
Por otro lado, el demandado expone que la demandante erróneamente invocó la defensa de recriminación. Nuestro Tribunal Supremo a esos efectos planteó en Ortiz v. Sáez, 90 DPR 837 (1964), si bien es verdad que la defensa de recriminación no forma parte de nuestro estatuto, es uno de los resultados que produce la necesidad de declarar inocente al cónyuge que no ha dado motivo para romper el vínculo matrimonial. En Núñez v. López, supra, se señaló que la defensa de recriminación *545está basada en el principio de que "el divorcio es un remedio para beneficio de uno de los cónyuges agraviados que no ha sido la causa voluntaria y determinante de los actos en que se funda para invocarlo".
En el caso que nos ocupa la parte demandante no ha invocado la defensa de recriminación, por el contrario, solicita el divorcio a su favor, ejercitando afirmativamente la causal que tiene disponible a su favor.
El divorcio bajo la causal de adulterio
Nuestro Código Civil dispone en su artículo 96, supra, como causal de divorcio:

"(1) Adulterio de cualquiera de los cónyuges.


Se ha reconocido como adulterio la cohabitación sexual de una persona casada con otra que no es su cónyuge.


Constituye adulterio cuando uno de los cónyuges tenga acceso carnal con otra persona de distinto sexo que no sea su consorte, mediante un acto voluntario." 

En el caso Catalá v. Calderón, supra, la demandada abandonó a su esposo para irse a vivir en público concubinato con otra persona. El Tribunal Supremo resolvió que dicha conducta constituye una causa suficiente para decretar el divorcio por adulterio. Se ha entendido por público concubinato el convivir dos personas bajo un mismo techo como si fueran esposos pero sin estar legalmente casados.
Ya que los actos constitutivos de la causal de adulterio ocurren en privado, puede resultar difícil obtener prueba directa de tales actos. No obstante, es posible establecerla por medio de prueba indirecta o circunstancial, como por ejemplo: que había la oportunidad y disposición para cometer el adulterio y que existía una inclinación afectiva o sexual entre ellos. Además, el hecho básico tiene que ser demostrado de propio y personal conocimiento del testigo. 
Nuestro Tribunal Supremo ha señalado en reiteradas ocasiones: "Los Tribunales tienen el deber, en casos de tan alto interés público como lo son los de divorcio, de cerciorarse que están presentes los elementos que requiere el estado para disolver la unión entre los cónyuges". 
En Cosme v. Marchand, supra, el Tribunal Supremo resolvió que: "El estado no obliga a nadie a vivir maritalmente si existe motivo legal para el divorcio, pero si se solicita ese remedio, el que lo pretende está en el deber de probar la causal que invoque, con evidencia que, de ser creída por el juzgador, tenga el efecto legal de establecerla".
En Catalá v. Calderon, supra, se señalo: "Este Tribunal Supremo, en diversos casos, ha declarado que se ha de conceder el divorcio por la causal de adulterio cuando se ha probado que la esposa abandonó a su esposo, yéndose a otro nido, viviendo maritalmente con otro hombre ".
En Ortiz v. Rodríguez, supra, el Tribunal expresó que las declaraciones de los testigos contestes en afirmar constarles la infidelidad del cónyuge acusado, por haber abandonado la casa conyugal y marchándose a vivir públicamente en concubinato con otra persona, constituyen prueba suficiente del adulterio imputado conforme a las reglas de sana crítica.
Tomando en consideración estos principios de derecho, analicemos los hechos en el presente caso.
La parte demandante-apelada, a través de su testimonio, demostró el hecho del adulterio. Estableció que el demandado vivía en público y notorio concubinato con otra persona que no era su esposa; hecho que el propio demandado admitió y a pesar de que se encontraba presente en la vista, no negó mediante su testimonio esta parte de la prueba ofrecida.
Mediante este hecho quedó plasmada, tanto la oportunidad de cometer el adulterio, como que era *546evidente que existía una inclinación afectiva y sexual entre ellos. Este testimonio le mereció entera credibilidad al Tribunal de Primera Instancia, que tuvo ante sí la causa de qué fue lo que realmente destruyó los fines legítimos del matrimonio entre las partes; la separación o el adulterio.
A esos efectos, la Regla 10 de Evidencia en el inciso D establece: "La evidencia directa de un testigo que merezca entero crédito es prueba suficiente de cualquier hecho, salvo que por ley se disponga otra cosa".
En el caso de autos el demandado-apelante fue el que incumplió con sus obligaciones maritales como: vivir juntos, guardarse fidelidad y ayudarse mutuamente actuando en interés de la familia; cuando abandonó el hogar para irse a vivir en público concubinato con la señora Andrea Hatckin, destruyendo la importante institución del matrimonio y dejando a sus hijas en una situación injustificada. El hecho de la separación fue parte de las consecuencias y efectos que trajo consigo el acto culposo. Tal actuación es vista en deshonra, menosprecio y descrédito hacia el valor personal, autoestima y dignidad del otro cónyuge, que fue la víctima y parte inocente en el proceso del "desmoronamiento matrimonial". El adulterio consumado ha de ser culpable y moralmente cierto, no consentido o promovido por la parte afectada; está ampliamente censurado, produce una perturbación anímica y familiar de naturaleza tal, que trae como consecuencia la ruptura de la fe prometida en el matrimonio. Es una conducta que además de aniquilar los fines legítimos del matrimonio, genera una situación de sospecha que entorpece e impide la convivencia matrimonial.
y
Por todo lo anteriormente expuesto, se confirma la sentencia apelada.
El Juez Martínez Torres concurre con el resultado con opinión escrita.
Lo acordó y manda el Tribunal y lo certifica la Secretaria General.
Sonia Pacheco Román
Secretaria General
ESCOLIOS 96 DTA 146
1. No surge del expediente ante nuestra consideración cuál fue la prueba presentada por el apelante.
2. Cosme v. Marchand, 121 DPR 225 (1988).
3. Ortiz Ortiz v. Sáez Ortiz, 90 DPR 837 (1964).
4.31 LPRA 281.
5. Morales v. Vélez, 75 DPR 960 (1954).
6. Véanse: Ortiz v. Rodríguez, 4 DPR 52 (1903); Catalá v. Calderón, 5 DPR 19 (1903); Hernández v. Rodríguez, 76 DPR 838 (1954).
7. López Palau, Aspectos legales del divorcio, la separación y la violencia doméstica, First Book Publishing of P.R., 1993, págs. 32-38.
8. Sánchez Cruz v. Torres Figueroa, 123 DPR 418 (1989).